Citation Nr: 0836987	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  05-12 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension, secondary 
to service-connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The veteran served on active duty from February 1964 to March 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina. 

The case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The Board finds that additional development is needed prior 
to adjudication of the claim.  

The file contains several conflicting medical opinions as to 
whether the veteran's hypertension is related to his diabetes 
mellitus.  A VA examination dated in November 2003 stated 
that there was no involvement between the diabetes mellitus 
and hypertension.  August, September, and November 2003 
letters from Dr. W state that the veteran has hypertension 
which is related to his diabetes mellitus.  Dr. W also 
indicated, in a May 2003 correspondence, that he was not the 
first to diagnose the veteran's diabetes, though he gave a 
first diagnosis date of 1988.  The November 2003 letter noted 
the onset date of the veteran's hypertension was in 1977.  
Dr. W did not provide a rationale for his conclusions as to 
the relationship between the veteran's hypertension and 
diabetes mellitus.  In response to a request for 
clarification by the RO, in a November 2005 letter, Dr. W 
stated that "there is no medical evidence directly linking 
the development of Hypertension to Diabetes Mellitus. There 
is however strong evidence suggesting increased medical 
problems due to co-morbidity. There may also be a causal 
relationship cause by Diabetes Mellitus' affect on the 
circulatory and renal systems."

The veteran was afforded a second VA examination in October 
2006.  The veteran provided an inaccurate history of being 
diagnosed with diabetes mellitus in the 1970s, and that he 
was diagnosed with hypertension in the 1970s, a little later 
than the diabetes mellitus, type II. The examiner stated that 
there was a "relationship between diabetes mellitus and high 
insulin levels early on in diabetes mellitus and 
hypertension." The examiner opined that the veteran's 
hypertension is secondary to his service-connected diabetes 
mellitus because (according to the veteran) he developed it 
shortly after he developed diabetes. 

Following the VA examination the RO requested that the 
examiner supply an addendum after it was discovered that the 
dates the veteran supplied did not match the dates in his 
medical treatment records. In January 2007 the examiner was 
provided with the information that the veteran's hypertension 
was diagnosed in 1977 and his diabetes mellitus was first 
diagnosed in 1988; the examiner was then asked to review his 
previous decision.  The examiner stated in response: 
"hypertension not caused by diabetes type II. Hypertension 
not chronically increased due to diabetes type II. Veteran's 
history of earlier onset of blood pressure problems was not 
corroborated by subsequent medical records." 

While the VA examination and Dr. W both ultimately concluded 
that the diabetes mellitus did not cause the veteran's 
hypertension as the hypertension preceded the diabetes, Dr. W 
provided an equivocal conclusion that there may be a causal 
relationship due to diabetes mellitus' affect on the 
circulatory and renal systems.  The VA examiner provided a 
statement that hypertension was not chronically increased due 
to diabetes, but did not provide a rationale for such 
opinion.  

The Board notes that the evidence indicates that he veteran 
was taken off blood pressure medication in 1989 after losing 
a large amount of weight.  An outpatient treatment report 
dated in July 2006 revealed normal blood pressure readings, 
blood sugar in good control, and normal liver and kidney 
function.  However, on the October 2006 examination, the 
veteran's blood pressure was elevated on three readings, 
which raises the question as to whether his hypertension is 
worsening.  

Thus, the Board finds that it is necessary to obtain another 
VA examination that addresses whether the veteran's 
hypertension is being aggravated by his diabetes mellitus. 

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide the names 
and addresses of all medical care providers 
who treated him for hypertension since 
November 2005.  After securing the 
necessary release, the RO should obtain 
these records.  In addition, VA treatment 
records from Asheville VA Medical Center 
dating since August 2006 should be 
obtained.  The examiner should provide a 
rationale for all opinions expressed.

2.  Once the above has been completed to 
the extent possible, schedule the veteran 
for a hypertension examination to be 
conducted by a physician. The claims file 
must be provided to and reviewed by the 
examiner in conjunction with the appeal.

Following review of the claims file and 
examination of the veteran, the examiner 
should provide an opinion as to whether 
the veteran's hypertension has been 
permanently worsened beyond the natural 
progress of such disorder by the service-
connected diabetes mellitus.  If so, the 
examiner should quantify the degree of 
worsening of the hypertension caused by 
the diabetes, if possible. 

3.  Thereafter, readjudicate the claim. If 
the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case and given an opportunity to respond 
before the case is returned to the Board.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




